                         United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


Steven Wayne Bonilla
                                                             Civil Action No. 19cv332-MMA(MSB)

                                              Plaintiff,
                                       V.
Judge Anthony J. Battaglia, et al                             JUDGMENT IN A CIVIL CASE

(see attachment for complete list of
Defendants)
                                            Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court dismisses this civil action based on Plaintiff's failure to pay the $400 civil filing and
administrative fee required by 28 U.S.C. § 1914(a), and certifies that an IFP appeal in this case would
not be taken in good faith pursuant to 28 U.S.C. § 1915(a)(3).




Date:          2/20/19                                          CLERK OF COURT
                                                                JOHN MORRILL, Clerk of Court
                                                                By: s/ R. Chapman
                                                                                   R. Chapman, Deputy
                         United States District Court
                             SOUTHERN DISTRICT OF CALIFORNIA

                                     (ATTACHMENT)

                                                     Civil Action No. 19cv332-MMA(MSB)


Defendants
Judge Anthony J. Battaglia

Jan M. Adler

Ruben B. Brooks

Andrew G. Schopler

Gonzalez P. Curiel

Dana M. Sabraw

Barbara L. Major

John A. Houston

Cathy Ann Bartick

Cynthia Bashant

Janis L. Sammartino

Conspiracy Members Jone Doe 1-500
